United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2643
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Travis Ryan Raymond

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Minnesota - St. Paul
                                ____________

                          Submitted: February 9, 2015
                           Filed: February 19, 2015
                                  [Published]
                                ____________

Before GRUENDER, SHEPHERD, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Travis Raymond was stopped by police officers who determined that the
vehicle in which Raymond was traveling was stolen. The officers arrested Raymond
and searched the car. During the search, they found a handgun underneath the
driver’s seat. The officers also found a case that contained methamphetamine and
drug paraphernalia. Raymond was charged with possession of methamphetamine
with intent to distribute, 21 U.S.C. § 841(a)(1), and illegal possession of a firearm,
18 U.S.C. § 922(g)(1). He was designated an armed career criminal, id. § 924(e)(1),
because he has at least three previous convictions for a violent felony. Raymond
pleaded guilty, and the district court1 sentenced him to 15 years’ imprisonment, the
statutory minimum. He reserved his right to appeal his designation as an armed
career criminal.

      On appeal, Raymond argues only that possession of a handgun is not a violent
felony under the Armed Career Criminal Act (ACCA). But he misunderstands
§ 924(e)(1). That statute says

      In the case of a person who violates section 922(g) of this title and has
      three previous convictions . . . for a violent felony or a serious drug
      offense, or both, committed on occasions different from one another,
      such person shall be fined under this title and imprisoned not less than
      fifteen years . . . .

18 U.S.C. § 924(e)(1). It does not matter whether Raymond’s current conviction for
illegal possession of a handgun is a “violent felony”; that conviction under
§ 922(g)(1) triggers the 15-year sentence if he has three previous convictions that are
violent felonies or serious drug offenses. The district court concluded that
Raymond’s previous Minnesota convictions—for fleeing police in a motor vehicle,
third-degree burglary, second-degree aggravated robbery, and simple robbery—are
violent felonies, and thus imposed the 15-year sentence. Raymond does not challenge
that conclusion.

      Moreover, a challenge to the district court’s conclusion regarding Raymond’s
previous convictions would fail: We previously have determined that convictions


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.

                                         -2-
under the Minnesota statutes that Raymond violated are violent felonies under
§ 924(e). See United States v. Pate, 754 F.3d 550, 555–56 (8th Cir. 2014) (fleeing
police in a motor vehicle); United States v. Constantine, 674 F.3d 985, 990 (8th Cir.
2012) (third-degree burglary); United States v. Rucker, 545 F. App’x 567, 572–73
(8th Cir. Nov. 6, 2013) (aggravated robbery); United States v. Johnson, 526 F. App’x
708, 711 (8th Cir. July 31, 2013) (simple robbery), cert. granted on other grounds,
134 S. Ct. 1871 (2014). Raymond thus is an armed career criminal, and application
of the 15-year statutory minimum sentence was correct.

       Raymond suggests we should reserve review of his case pending the outcome
of Johnson v. United States, in which the Supreme Court granted certiorari to decide
whether possession of a sawed-off shotgun is a “violent felony” under the ACCA.2
An administrative panel of this court rejected Raymond’s earlier request to stay the
briefing deadline. And Raymond did not possess a sawed-off shotgun, nor does he
have a previous conviction for possessing any gun, so the outcome in Johnson will
make no difference to his sentence or his appeal.

      We thus affirm the judgment of the district court and uphold Raymond’s
15-year sentence.
                    ______________________________




      2
          The Supreme Court heard oral arguments in Johnson on November 5, 2014.

                                         -3-